[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 92 
The plaintiff was insured for one year against fire, on his stock of fancy goods, toys and other articles in his line of business, in his store in the city of Baltimore, in his occupancy as a German jobber and importer, and he was privileged to keep fire-crackers on sale. It was provided in the policy that if the premises should be used for the purpose of carrying on therein any trade or occupation, or of storing or keeping therein articles, goods or merchandise denominated hazardous or extra hazardous or specially hazardous, in the second class of hazards annexed to the policy, except as therein specially provided for, or thereinafter agreed to by the defendant, in writing upon the policy, then so long as the same shall be so used the policy was to be of no effect. The policy of insurance was accepted by the plaintiff with the condition last referred to, and the privilege to keep "fire-crackers on sale" was specially written in the policy, and added ten cents more of premium to the $100. "Fireworks" are claimed as "specially hazardous," and added fifty cents or more per $100 to the rate of insurance, and, it is claimed, that to be covered by the insurance, must have been specially written in the policy which, in this case, was not done.
The rule which prevails in the interpretation of contracts of insurance is or should be the same as in all other written contracts of whatever nature. The intent is to be ascertained and observed, and, if it clearly appears by the writing, the contract must have effect according to its terms. In this case, without evidence aliunde, it would be difficult, if not impossible, to say what articles in fact were intended to be insured. The court cannot judicially take notice of the precise *Page 94 
commodities which make up a stock of fancy goods, toys and other articles in that line of business, nor can it be declared, as a legal proposition, what precise things pertain to the occupancy of a building in the city of Baltimore as a "German jobber and importer." In the prosecution of his business the plaintiff did keep "fire-works," and the loss was occasioned by their accidental ignition, and it appears to have been absolutely necessary, in order to settle the dispute between the parties, to ascertain whether the keeping of "fire-works" for sale were "in the line of the plaintiff's business." If not, it is very clear they were not insured against, because they were not specially "written in the policy," and the fact that the privilege to keep "fire-crackers on sale" was specially written in the policy, affords a very strong argument in favor of the defendant that "fire-works" were not insured against, for there was no special writing in regard to them, unless included in the written words "in the line of the business" of the plaintiff. I do not understand it was claimed by the counsel for the defendant, on the trial, that the plaintiff was not at liberty to show that keeping "fire-works" for sale was in the line of the plaintiff's business. It was in fact shown, without objection, that he had always kept them as a part of his stock in trade, and had some on hand when the insurance was effected. Evidence was also given, on the part of the plaintiff, tending to show that similar dealers usually kept fire-works as a part of their stock in trade. Evidence on the part of defendant was given tending to show the contrary, but it was not very conclusive. If, therefore, as a matter of fact, the keeping of fire-works was in the line of the plaintiff's business, the cases are quite too numerous and familiar to need citation, that "fire-works" were embraced in the written description of the property covered by the policy.
The question seems to have been fairly submitted to the jury by the learned judge at the circuit, and their verdict for the plaintiff is conclusive as to the fact. We find no error of law which seems to require a new trial. *Page 95